Citation Nr: 1136445	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include residuals of a 2002 nephrectomy.

2.  Entitlement to service connection for residuals of a clavicle fracture.

3.  Entitlement to service connection for residuals of a left buttock muscle injury.

4.  Entitlement to service connection for residuals of a fractured pelvis.

5.  Entitlement to service connection for bilateral knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issues of entitlement to an increased rating for residuals of a L1 vertebral fracture with degenerative changes, and entitlement to service connection for decreased visual acuity due to a fractured skull/concussion have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral knee disorders, residuals of left buttock muscle damage, and residuals of a fractured pelvis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic kidney disorder was not demonstrated in-service.

2.  A kidney disorder, to include residuals of a nephrectomy, was not compensably disabling within a year of the appellant's separation from active duty, and a kidney disorder is not shown to be caused or aggravated by a service-connected disability.

3.  The Veteran is not shown to have current residuals of a fractured clavicle.


CONCLUSIONS OF LAW

1.  A kidney disorder, to include residuals of a nephrectomy, was not incurred in or aggravated by active service; a kidney disorder may not be presumed to have been so incurred, and a kidney disorder is not proximately due to or the result of a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011).  

2.  Chronic residuals of a fractured clavicle were not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in October 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication., 

In finding that the duty to assist has been fulfilled, the Board acknowledges that the Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claims.  VA is only obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no competent evidence that the Veteran has any residuals of a fractured clavicle.  Moreover, while the Veteran does suffer from a kidney disorder, there is no evidence that his disability may be associated with either service or a service connected disorder.  While laymen are competent to report symptoms, individuals who are not trained in the field of medicine are not competent to offer an opinion on the etiology of post operative residuals of a nephrectomy.  Hence, the Board finds that the duty to assist has been fulfilled.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran filed his claim in August 2006.  During the pendency of his claim the provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006.  As the amendments to this section are not liberalizing, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has residuals of a clavicle fracture, and a kidney disorder, to include residuals of a 2002 nephrectomy, that are related to an in-service automobile accident.  The Veteran alternatively claims that his nephrectomy is secondary to a service connected disability.  

Service treatment records are silent for any complaints, findings or treatment for either a clavicle fracture, for any kidney disorder.  Service treatment records do show treatment following a May 1965 motor vehicle accident for a minimal L1 compression fracture, and multiple lacerations and abrasions to the scalp, face and left elbow.  A chest x-ray following the accident revealed normal findings, and studies of the appellant's urine at all times following the accident were within normal limits.  Examination upon discharge from active service dated February 1966 noted normal upper extremities and normal genitourinary systems.  The Veteran specifically denied a history of any kidney pathology, and while he specifically listed a history of numerous fractures, a history of a clavicle fracture was never reported.

Post service treatment records are completely silent to any treatment for or diagnosis of a clavicle fracture.  The Board notes that the Veteran stated that he believes that his clavicle was fractured during an in-service accident because one side visibly protrudes more than the other.  

Private treatment records dated from December 1995 to November 2006 show that the Veteran was diagnosed with bladder cancer in 1995.  A December 1995 operative report showed a post operative diagnosis of a moderate sized bladder tumor, with normal appearing right ureter and an atrophic right kidney.  A separate December 1995 record showed a small, atrophic, functioning right renal unit that may be causing hypertension.  A 1997 operative report indicated a recurrent bladder tumor adjacent to the right uretal orifice.  Subsequent records indicate that the Veteran was doing well with no significant problems.  A February 2000 treatment record notes complaints of intermittent episodes of increasing left lower quadrant discomfort.  A diagnosis of diverticulitis was provided.   

A June 2002 private CT scan of the abdomen noted an impression of a very atrophic right kidney with probable reflux into patulous right ureter distally.  In June 2002, the Veteran had a low grade kidney tumor and surgery was recommended.  In July 2002 the Veteran underwent a laparoscopic radical nephroureterectomy, cystoscopy and transurethral resection for transitional cell cancer of the ureter and kidney.

A February 2004 private record noted that the Veteran complained of numbness and loss of use of the left hand.  The physician noted that the Veteran had a history of a nephrectomy in 2002, carcinoma of the bladder, and being involved in an accident some years ago.  

A September 2005 record noted that the Veteran had significant bowel problems and multiple abdominal surgeries.  The physician stated that the Veteran had been in the operating room and in the hospital over quite extended periods of time and as a consequence of positioning had developed atrophy in both hands, right greater than left.  
 
A December 2005 operative report in conjunction with a gastrointestinal bleed indicated that the appellant had undergone a nephrectomy secondary to adrenal and renal pelvic cancer.   

Subsequent records reflect follow-up treatment for recurrent bladder cancer, as well as other clinical conditions.  

Regarding the Veteran's claim of entitlement to service connection for the loss of the right kidney, claimed as nephrectomy, the evidence shows a diagnosis of an atrophic right kidney with bladder cancer in December 1995, nearly 29 years after his discharge from active service.  The Veteran's right kidney was removed during the 2002 nephrectomy.  Subsequent treatment records showed treatment for recurrent bladder cancer.  Significantly, there is no competent evidence supporting the claim that a kidney disorder began in service or is otherwise etiologically related to service.  While the Veteran was involved in a motor vehicle accident during service, there is no objective medical evidence that any kidney disorder, to include residuals of a nephrectomy, is related to service to include the in-service motor vehicle accident. 

While the Veteran alternatively attributed a kidney disorder to a fractured pelvis, which he also asserts is related to the in-service accident, even if such a disorder was service connected, there is no competent evidence linking a kidney disorder due such a fracture, and as a layperson the appellant is not competent to offer a medical opinion on that matter.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, a 2005 medical record indicated that the Veteran's nephrectomy was secondary to the appellant's nonservice connected adrenal and renal pelvic cancer.  There is no competent evidence to the contrary.

The Veteran has attributed his kidney disorder to a service-connected disability.  The Veteran is service connected for facial scars, residuals of a lumbar fracture, a loss of the sense of smell, and residuals of a left wrist fracture.  The objective medical evidence, however, preponderates against finding that any service-connected disability caused or contributed to his kidney condition.  Rather, as noted above, the December 2005 private treatment record noted that the Veteran's nephrectomy was necessitated by adrenal and renal pelvic cancer.  The Veteran is not service-connected for adrenal and renal pelvic cancer, nor has he applied for service connection for same, and there is no competent evidence even suggesting such a relationship.  

The Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation of the appellant's kidney disorder extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

Thus, whether his currently diagnosed with a kidney disorder, or any residuals related to his 2002 nephrectomy are etiologically related to service, or to a service-connected disability, is a medical question.  As discussed above, the medical evidence addressing this question preponderates against the claim.

Regarding the claim for service connection for a clavicle fracture, based on the foregoing, there is no evidence showing that the Veteran has demonstrated any residual of a clavicle fracture at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

While the Veteran contends that he fractured his clavicle as the result of his 1965 automobile accident, service treatment records, to particularly include those following his accident are silent to any fractured clavicle.  Moreover, the post-service treatment records are completely silent to any diagnosis of or treatment for a clavicle injury, including residuals of a fracture.  

Moreover, despite the Veteran's own statements indicating that he believes his clavicle was fractured because one side visibly protrudes, the appellant is not a medical professional competent to render an opinion on matters of medical etiology or diagnosis.  Espiritu.  Simply put, the medical reasoning for the cause of a particular bone's external appearance is beyond a layman's understanding.  Id.  Moreover, it is notable that there is no evidence of any diagnosed medical disorder related to one of the Veteran's clavicles.  That is, no physician has stated that the appellant has asymmetrical clavicles.  As there is no competent evidence that the Veteran has a disorder manifested by residuals of a fractured clavicle, the Board finds that the preponderance of the evidence is against the claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to service connection for a fractured clavicle.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for residuals of a nephrectomy in 2002 is denied.

Entitlement to service connection for a clavicle fracture is denied.


REMAND

With respect to the issues of entitlement to service connection for residuals of left buttock muscle damage, and for residuals of a pelvic fracture, the Veteran in a September 2007 statement disagreed with the August 2007 rating decision denying those claims.  Concerning the claim of entitlement to service connection for bilateral knee disorders, an April 2008 statement from the appellant is a valid notice of disagreement to the August 2007 rating decision denying entitlement to service connection for that disorder.     

Because the Veteran filed a timely notice of disagreement under 38 U.S.C.A. § 7105 to the denial of service connection, appellate review of the RO's August 2007 rating decision was properly initiated.  The RO was obligated to furnish him a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case addressing the issues of entitlement to service connection for residuals of left buttock muscle damage, residuals of a fractured pelvis, and for bilateral knee disorders.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


